Title: To James Madison from Henry Dearborn, 24 November 1803
From: Dearborn, Henry
To: Madison, James



Sir,
War Department November 24. 1803
The proposition of Mr. Laussat to sell the United States a quantity of Artillery and other Military Stores, in his possession at New Orleans, has been duly attended to. I regret that our present arrangements relative to Military Stores generally, will not admit of accepting his offer. Measures have been taken, which are in opperation, for procuring such additional Military Stores as were deemed expedient, and on much lower terms than they could be obtained from Europe, especially Brass field pieces. Another objection arises from the difference between French & American Weights, which is such, as to render it necessary to have the field Pieces recast, the Callibers of which do not agree with our own Standard. I have the honor to be very respectfully your obedt Servt
H. Dearborn
 

   
   RC (DNA: RG 59, ML). Docketed by Wagner.


